Exhibit 4.22 FEDERAL AGRICULTURAL MORTGAGE CORPORATION as Note Purchaser NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION as Borrower NOTE PURCHASE AGREEMENT Dated as of March 27, 2008 Table of Contents Page RECITALS 1 ARTICLE I DEFINITIONS SECTION 1.01 Definitions 1 SECTION 1.02. Principles of Construction 4 ARTICLE II PURCHASE OF NOTES SECTION 2.01. Purchase of Notes; Minimum Denominations 4 SECTION 2.02. Interest Rates and Payment 4 SECTION 2.03. Maturity 6 ARTICLE III CONDITIONS PRECEDENT SECTION 3.01. Conditions Precedent to the Purchase of Each Note 6 SECTION 3.02. Certificate of Pleged Collateral 7 ARTICLE IV REPORTING REQUIREMENTS SECTION 4.01. Annual Reporting Requirements 7 SECTION 4.02. Default Notices 7 ARTICLE V REPRESENTATIONS OF THE PARTIES CFC
